ORDER
The Disciplinary Review Board on August 20, 1998, having filed with the Court its decision concluding that PHILIP A. VALENTINO, JR., of WILDWOOD, who was admitted to the bar of this State in 1983, and who thereafter was temporarily suspended from practice pursuant to Rule l:20-13(b) by Order of this Court dated April 1, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three years as a matter of final discipline on the basis of his entry of a plea of guilty in the United States District Court for the Eastern District of Pennsylvania to one count of mail fraud, in violation of 18 U.S.C.A. § 1341;
*141And respondent having been ordered to show cause on March 30,1999, why he should not be disbarred or otherwise disciplined;
And on May 20, 1999, the Supreme Court of Pennsylvania having ordered that respondent be suspended from practice in Pennsylvania for a period of five years on the basis of said criminal conviction, effective February 24,1997, the date on which respondent was temporarily suspended from practice in that state;
And this Court having concluded that the misconduct established does not warrant discipline substantially different from that imposed in Pennsylvania;
And good cause appearing;
It is ORDERED that PHILIP A. VALENTINO, JR., is suspended from the practice of law for a period of five years and until the further Order of the Court, effective April 1, 1997,; and it is further
ORDERED that no petition for reinstatement to practice be submitted unless and until respondent is reinstated to practice in Pennsylvania; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.